DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

The drawings (Figure 6A) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are no present descriptive legends for any of the reference characters in the drawings of Figure 6A. It becomes difficult as an Examiner to understand or interpret the labels in the drawings without having to refer to the specifications.	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Specification



Applicant is reminded of the proper language and format for an abstract of the disclosure.   
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.  
The abstract of the disclosure is objected to because the abstract exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).



In Par. (0041), the specification states “includes a replicator 224 or configured to provide” is not a grammatically correct sentence should read “includes a replicator 224 and is configured to provide”.



Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “the processing unit is configured to:”, in claim 20 (see MPEP 2181 I A)


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is the examiner’s interpretation and suggestions for portions of the claims:
It should be noted that independent claim 20 and refer to “the processing unit is configured to:”. It becomes difficult as an Examiner to clearly understand the definition and meaning of these limitations as the phrase “processing units” is a generic placeholder and term. The Specification state on Par. (0054) “the computing device 500 includes at least one processing unit 502 and a system memory 504. According to an aspect, depending on the configuration and type of computing device, the system memory 504 comprises, but is not limited to, volatile storage (e.g., random access memory), non-volatile storage”. Therefore, the specification includes sufficient structure for the "processing unit”. 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 
. 

In regards to Claim 1, the applicant recites the limitation “a transaction”, this is unclear because a transaction is recited earlier in the claims. This creates confusion as to which transaction of a record of transaction the applicant is referring to. If it is the same transaction that is added to the recorded of transaction stated earlier in the claims or if it is a new embodiment of a transaction that is assembled. The specification states on Par. (0029) “For example, the preprogrammed conditions may be defined by function parameters, that when satisfied, cause the executable file to perform an event that is recorded as a transaction on the consortium blockchain 112. In example aspects, a role may be referenced by a distributed application for enabling access control of a function in the application. The distributed application may include instructions that, when the access-controlled function is called, call the executable file to access role information and logic included in the executable file for verifying whether the individual is associated with a role that is allowed to perform the access-controlled function.”. Therefore it will be broadly and reasonably interpreted that a transaction is referring to the same transaction that was previously recited in the claims. Examiner suggest amending the claims by using the phrase “the” in front of transaction to recite consistent claim language and eliminate confusion.

In regards to Claim 3, the applicant recites the limitation “user metadata”, this is unclear because user metadata was previously recited earlier in dependent claim 3. This creates confusion if the applicant is referring to the same user metadata that is called to be added to the metadata repository or if this is a new embodiment of user metadata that is called and modified in the metadata repository. The specification state on Par. (0008) “the executable file can be used to enforce access control logic on-chain for state- modifying transactions on the registry data (e.g., modifying organization metadata, adding user metadata, modifying user metadata, adding application metadata, modifying application metadata).”. Therefore it will be broadly and reasonably interpreted that user metadata is referring to the same user metadata recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of user metadata to recite consistent claim language and eliminate confusion.

In regards to Claim 3 line 4, the applicant recites the limitation “application metadata”, this is unclear because application metadata was already previously recited earlier in the claims. This creates confusion as to which application metadata the applicant is referring to. If it is the same application metadata recited earlier in the claims or if it is a new embodiment of application metadata that is called to being modified. The specification state on Par. (0028) “the configuration file may include application metadata (e.g., application name, application description), application roles that define user roles who can act or participate within the distributed application, and one or more workflows that can involve properties, functions, and states that describe the flow of a contract”. Therefore it will be broadly and reasonably interpreted that application metadata is referring to the same application metadata recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of application metadata to recite consistent claim language and eliminate confusion.

In regards to Claim 9 line 2, the applicant recites the limitations “a call” and “a function”, this is unclear because a call and a function was already previously recited earlier in the claims. This creates confusion as to which call and function the applicant is referring to. If it is the same application call and function recited earlier in the claims or if it is a new embodiment of a call and a function that is called to being For example, the configuration metadata 318 may include instructions to call into the on-chain metadata repository 304 to access the role information 314 for verifying whether a user 102 that is trying to call a particular function (e.g., a state-transitioning function) is in a particular role that is authorized to make the call. Example role functions 324a-c are illustrated in FIGURES 3H- 31, such as an add role function 324a, a remove role function 324b, and an in-role function 324c.”. Therefore it will be broadly and reasonably interpreted that a call and a function are referring to the same call and function recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of call and function to recite consistent claim language and eliminate confusion.

In regards to Claim 12 line 5 and lines 6-7, the applicant recites the limitations “an off-chain storage” and “another user”, this is unclear because an off-chain storage and another user was already previously recited earlier in the claims. This creates confusion as to which off-chain storage and which user the applicant is referring to. If it is the same application off-chain storage and user recited earlier in the claims or if it is a new embodiment of an off-chain storage that is corresponding to the replica of source code and another user that is that is associated with another applciation. The specification state on Par. (0033) “For example, the off-chain storage 208 may be used as a facility to store data off-chain, such as contracts, metadata associated with contracts, etc. In some examples, the blockchain application system 150 may provide an ability to add documents or other media content with blockchain business logic. For example, a hash of the document or media content may be stored in the blockchain 112, and the actual document or media content may be stored in the off-chain storage 208.” and Par. (0041) “a replicator 224 operative or configured to provide increased security in a multimember context by enabling verification of source code deployed by another user 102 in the consortium 109. For example, currently, when a distributed application 316 is deployed to the chain, a user 102 may be enabled to access a compiled version, which may be a hexadecimal string. If the user wants to understand how to work with the compiled version of the code”. Therefore it will be broadly and reasonably interpreted that an off-chain storage and another user are referring to the same off-chain storage and another user recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of off-chain storage and another user to recite consistent claim language and eliminate confusion.


In regards to Claim 18 line 2, the applicant recites the limitation “a function call”, this is unclear because a function call was previously recited earlier in the claims. This creates confusion if the applicant is referring to the same function call associated with the state-modifying transaction or if this is a new embodiment of function call. The specification state on Par. (0048) “a determination may be made as to whether the user associated with the function call is authorized to call the function. For example, at DECISION OPERATION 436, the distributed application 316 may call an in-roll function call of the executable file 302 to make the determination. The request may include an identifier of the distributed application 316, a role name associated with the called function, and an address of the user associated with the function call. The determination may be based on whether the executable file 302 includes role information 314 that specifies that the address of the user associated with the function call is assigned).”. Therefore it will be broadly and reasonably interpreted that function call is referring to the same function call recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of function call to recite consistent claim language and eliminate confusion.

In regards to Claim 19 line 8, the applicant recites the limitation “another user”, this is unclear because another user was already previously recited earlier in the claims. This creates confusion as to which user the applicant is referring to. If it is the same application user recited earlier in the claims or if it is a new embodiment of another user that is that is associated with another application. The specification state on Par. (0041) “a replicator 224 operative or configured to provide increased security in a multimember context by enabling verification of source code deployed by another user 102 in the consortium 109. For example, currently, when a distributed application 316 is deployed to the chain, a user 102 may be enabled to access a compiled version, which may be a hexadecimal string. If the user wants to understand how to work with the compiled version of the code”. Therefore it will be broadly and reasonably interpreted that another user are referring to the same another user recited earlier in the claims. Examiner suggest amending the claims by using the phrase “the” in front of another user to recite consistent claim language and eliminate confusion.




Claims 2, 4-5, 7-8, 10-11, 14, and 16-17 and 20 are being additionally rejected for being dependent on a rejected base claim.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter


In regards to Claim 1, claim 1 is rejected under U.S.C. 101 because the claims are directed to non-statutory subject matter. Claim 1 is directed to “a system” and recites “a computer readable storage device” and “processing device” that may all be software per se.  The specifications state in Par. (0019) “Accordingly, the following detailed description is not limiting, but instead, the proper scope is defined by the appended claims. Examples may take the form of a hardware implementation, or an entirely software implementation, or an implementation combining software and hardware aspects. The following detailed description is, therefore, not to be taken in a limiting sense.,” By stating “entirely software implementation” is raises the issue that claimed invention may all be software. The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer readable storage device to make the claim statutory under 35 USC 101.
In regards to Claims 2-12, claim 2-12 are  also rejected under 35 U.S.C 101 being directed to non-statutory subject matter for the same reasons.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”)
in further view of Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”)

In regards to Claim 1, Barski teaches a system for providing on-chain access control, the system comprising: (Par. (0006) “a “three tier system” for management of access permission and control. In such models, a database server houses registry data, including data describing the registrants (e.g., the names and address of registered healthcare professionals, in a healthcare registry system), data describing the registry rules (e.g., requirements for obtaining or renewing a license for a healthcare professional, in a healthcare registry system), and data describing access rules”; system (three tier system) providing on-chain access control (management of access permission and control)), (Par. (0012-0015) “the features and functionality of the present disclosure may be applied to data-management systems other than registry systems. For example, the features and functionality may be deployed as any or all of:: [..] a distributed ledger is a blockchain. A blockchain is a series of data structures, referred to system for providing on-chain (blockchain/distributed ledger corresponding to data-management system)) 
least one processing device; and (Figure 2 label 210; processor 210))
at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: (Par. (0053-0054) “The processor(s) 210 can be configured to execute computer-readable program instructions 216 that are stored in the data storage 212 and are executable to provide the functionality described herein. [..] data storage 212 may include or take the form of one or more computer-readable storage media that can be read or accessed by the one or more processors 210. The one or more computer-readable storage media can include volatile and/or non-volatile storage components,”; computer readable data storage (data storage 212), executed by the at least one processing device (processor 210 executes instructions associated with data storage)) 
 	deploy an executable file on a record of transactions, wherein the executable file comprises a metadata repository and a function that, when executed, adds a transaction to the record of transactions; (Par. (0019) “these computer programs are referred to as “contracts” and are given an address and recorded in the blockchain. The program code that makes up a contract cannot be changed without destroying the integrity of the entire blockchain. As such, these contracts are more secure and immutable than traditional computer programs”; executable file (contracts associated with computer program/program code)), (Par. (0024) “sending [..]  program code into the distributed ledger, where the processing nodes encodes the contract into the ledger at the next available address.”; deploying an executable file on a record of transactions (sending [..] program code into the distributed ledger)), (Par. (0037) “a storage contract containing registry data”; executable file (contract) on a record of transaction (registry data) comprises a metadata repository (registry data of registry)), (Par. (0030) “registry system may also have encoded in a second set of contracts a second set of rules related to government or another regulatory body's regulations that define how and when registration occurs”; executable file comprises a metadata repository (contract corresponding to registry system)), (Par. (0083) “the regulations contract 522 contains program code 524 [..] to carry out the functions associated with the regulations contract described above.”; executable file (contract) comprises a function (contract associated with program code and function)), 
(Par. (0094-0097) “contract may contain specific functions, which when called, operate to submit a Merkle proof to the storage contract and, once verified, to store the legacy data in the data storage associated with the storage contract. [..] cause a new record to be added to the registry reflecting the requested modification. Such a record would, as a result, no longer be a legacy record, and would instead be a part of the on-ledger registry. To help mitigate any confusion, the client access device may then cause the off-ledger legacy data to be modified to remove the record or records now existing in the on-ledger registry”; executable file comprises a function (contract contains specific functions) when executed (when called) add a transaction to the record of transaction (submit a proof [..] to store data in the data storage [..[] cause a new record to be added))
 (Examiner notes: In the instant application the specification states on Par. (0006) that an executable file could be a smart contract. Therefore it will be broadly and reasonable interpreted that any contract/smart contract that contains metadata and program code on the blockchain meets the claim limitation.))
responsive to receiving a call of the function, determine whether the function is access-controlled; (Par. (0037) “The program code, when executed by the computing device, causes the computing device to execute the permissions contract to facilitate a determination that a given user is permitted to make a given type of modification to the registry data in the storage contract”; responsive to receiving the call of the function (program code when executed) determine whether the function is access controlled (a determination that a given user is permitted)), (Par. (0073) “The program code may be further executed [..] to call the permissions contract in order to facilitate a determination of whether the given user is permitted to make the requested modification. The program code may be further executed by the computing device to call the regulations contract in order to facilitate a determination of whether the requirements, if any, have been fulfilled”; receiving a call of the function (to call the permission/regulation contracts) determine whether the function is access-controlled (determination of whether the given user is permitted))
 	when the function is access-controlled, determine whether a user associated with the function call is authorized to call the function; and (Par. (0059-0062) “User A” is permitted to read registry data, but not manipulate registry data; [0060] “User B” is permitted to read and manipulate registry data  [..] permissions contract contains program code associated with the user permissions. In one implementation, the program code may contain instructions for determining [..] whether a given user is permitted to access or modify certain registry data. [..] he program code may be executed by a computing device (e.g., node 201) to receive an indication of a given user (e.g., “User A”) and a given request to access or modify certain registry data. The program code may be further executed by the computing device to make a determination, based on the user permissions, whether the given user is permitted to access or modify the registry data in accordance with the request. Other functions”; when the function is access controlled (program code associated with permissions) determine whether a user associated with a function call is authorized (determination whether a given user is permitted to access or modify data/ User A is permitted))
when the user is authorized: (Par. (0059-0060) ““User A” is permitted to read registry data, but not manipulate registry data; [0060] “User B” is permitted to read and manipulate registry data”; when a user is authorized (User A is permitted))
route the transaction to the record of transactions. (Par. (0007) “the application server may further validate the client's permissions, and if permitted, transmit the requested transaction to the database server.”; route the transaction to the record of transaction (transmit the [..] transaction to the database)), (Par. (0051-0052) “may publish transaction destined for the distributed ledger [.] the nodes are able to receive publications of transactions [..] add those transactions to the relevant distributed ledger.”; route the transaction to the record of transaction (publish transaction to ledger/ receive transactions to be added to distributed ledger)), (Examiner notes: In the instant application the specification on Par. (0033) the routing of the transaction is referring to the transaction information being sent to the blockchain ledger. Therefore it will be broadly and reasonable interpreted as such))
However Barski does not explicitly teach assemble a transaction based on information included in the function call; and
assemble a transaction based on information included in the function call; and (Par. (0064-0066) “a blockchain to implement a function. The blockchain is used to provide a record of the execution of the function and/or a result of its result. A function can be a subroutine or procedure (i.e. a process or portion of logic) which is applied to a set of inputs   [..] to construct a blockchain transaction which acts as a function, where the transaction output(s) are conditional or dependent on the information embedded in the transaction input(s) [..]  he Function Input(s) can be locked in, before applying the Function logic and updating the Function Output(“; assemble a transaction (construct a blockchain transaction) based on information included in the function call (which acts as a function/ sets of inputs or function inputs that result in applying function logic))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chan within the teachings of Barski to include assembling the transaction based on information included in the function call because of the analogous concept of verification of program or source code using a blockchain network. Chan includes a process of assembling or constructing a blockchain transaction based on information such as inputs included in the function logic or function call. This is important because by putting together a transaction based on the specific function call it allows the user the ability to have access control such as read/ write calls on the application and prevents any random entity from being able to call a function that modifies or changes the state of the  blockchain transaction. This proves importance in the software development cycle as indication of which transaction corresponds to which function call and in return allows the system to detect early on the 

In regards to Claim 2, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 1, wherein the transaction modifies a state of the metadata repository on the record of transactions. (Par. (0013) “virtual machine-based registry system. In such a system, the core functions of the registry system are separated and programmed into discrete computer programs, referred to as contracts (or smart contracts), which are stored and executed on the distributed ledger to carry out the registry functions”; virtual machine-based registry system)), (Par. (0024-0025 “makes a change to the virtual machine (e.g., moves cryptocurrency from one account to another account, or reads data from or writes data to storage (e.g., data storage 354) dedicated to the contract). After this change, the virtual machine exists in a new state. And it is this virtual machine state that is recorded in the blockchain. [..] The state of the virtual machine after all transactions are executed (including cryptocurrency transfers and contract code executions) is set forth in state”; modifies a state of metadata repository (transaction executed corresponding to changes made to state of virtual machine registry))

In regards to Claim 3, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 2, wherein the function call comprises one of: 
a call to add user metadata to the metadata repository;
 a call to modify user metadata stored in the metadata repository; (Par. (0037) “a permissions contract containing program code associated with user permissions for modifying the registry data,”; a call to modify user metadata (program code associated with modifying registry data)), (Par. (0006) “a database server houses registry data, including data describing the registrants (e.g., the names and address of registered healthcare professionals, in a healthcare registry system), data describing the registry rules (e.g., requirements for obtaining or renewing a license for a healthcare professional,”; stored in the metadata repository (registry data in a database))
 a call to add application metadata to the metadata repository;
 a call to modify application metadata stored in the metadata repository; 
or a call to modify organization metadata stored in the metadata repository.


In regards to Claim 4, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 1, wherein the metadata repository is stored in the executable file. (Par. (0037) “a storage contract containing metadata repository (registry data of registry system) stored in the executable file (contract)), (Figure 5 labels 502 and 506; metadata repository (data storage) stored in executable file (contract))

In regards to Claim 5, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 1, wherein: the metadata repository comprises an off-chain metadata repository; and (Par. (0093) “the legacy data can be stored in an off-ledger, yet still publicly-accessible location, such as in a cloud- or Internet-based data storage location. As used herein, data stored in the distributed ledger registry system is referred to as “on-ledger” data. Data stored outside the distributed ledger registry system, such as data stored in cloud storage or elsewhere, is referred to as “off-ledger” data.”; metadata repository ( distributed ledger registry system) comprises an off-chain metadata repository (off-ledger [..] outside of the distributed ledger registry system))
the executable file includes an address of an interface that provides access to the off-chain metadata repository. (Par. (0006) “registry data, including data describing the registrants (e.g., the names and address of registered healthcare professionals, in a healthcare registry system)”; includes an address of an interface (registry data of contract contains names and address)), (Par. (0098) “Through the user interface, for instance, the user may request to view all or part of the registry data, change all or part of the registry data, or other similar functions.”; of an interface that provides access (user interface [..] to view all or part of the registry data)), (Par. (0096) “client access device may then retrieve from the, [..] the legacy data retrieved from the off-ledger storage location”; access to the off-chain metadata repository (access device corresponding to data from off-chain storage location)), (Par. (0031) “a storage contract that contains or points to an address of the many entries that make up the registry. This storage contract may also contain the instructions on how to access the rules in the permissions contract(s) and the rules in the regulation contract(s)”; the executable file includes an address ( contract contains an address))

(Examiner notes: The instant application states in the specification on Par. (0034) that a blockchain address for example could be a user’s name or location. Therefore it will be broadly and reasonably interpreted that a name that is permitted or allowed access to view corresponding to a remote, off-chain, off-ledger storage would meet the claimed limitation.))




In regards to Claim 13, claim 13 is an independent method claim that recites similar limitations to the independent system of claim 1 and the teachings of Barski and Chan address all the limitation discussed in independent claim 1 and is thereby rejected under the same grounds. 


In regards to Claim 14, the combination of Barski and Chan teach the method of claim 13, Barski further teaches the method of claim 13, wherein providing access to the metadata repository in the executable file comprises one of: (Par. (0062) “a given user is permitted to access or modify certain registry data. More specifically, but still by way of example, the program code may be executed by a computing device (e.g., node 201) to receive an indication of a given user (e.g., “User A”) and a given request to access or modify certain registry data”; providing access to the metadata repository (permitted access to access registry data)), (Par. (0037) “a storage contract containing registry data”; metadata repository (registry data corresponding to storage contract))
providing an executable file comprising the metadata repository; (Par. (0024) “Contracts, such as contract 342, may be established in any number of ways, including for instance, by sending a copy of the program code into the distributed ledger, where the processing nodes (e.g., node 201) encodes the contract into the ledger at the next available address. Contracts are invoked by sending a message to the contract's address. When a contract is invoked, the computer code in the contract executes and makes a change to the virtual machine (e.g., moves cryptocurrency from one account to another account, or reads data from or writes data to storage”; providing an executable file (contracts may be established)), (Figure 5 labels 502, 512 and 522, 516, 526 and 506; executable file comprising the metadata repository (contracts with data storage))
or providing an executable file comprising an address of an interface that provides access to an off-chain metadata repository.



s 6 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”)
and Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”) in further view of Hook et al. (U.S Pub. No. 20140164776, hereinafter referred to as “Hook”)

In regards to Claim 6, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 1, wherein determining whether the user associated with the function call is authorized to call the function further comprises: (Par. (0058-0062) “user permissions may include an indication or indications that: [0059] “User A” is permitted to read registry data, but not manipulate registry data; [0060] “User B” is permitted to read and manipulate registry data [..] the program code may contain instructions for determining (or facilitating a determination by another computing device (e.g., node 201)) whether a given user is permitted to access or modify certain registry data.”; user associated with the function call is authorized (USER B is permitted to read and manipulate), determining whether the user (determining [..] whether a given user is permitted))
However Barski and Chan do not explicitly teach accessing the metadata repository to determine whether an address associated with the user is an address of an organization administrator role authorized to call the function.
Wherein Hook teaches accessing the metadata repository to determine whether an address associated with the user is an address of an organization administrator role authorized to call the function. (Par. (0507-0515) “The box owner may then give the name [..] the Registration Authority (RA) may check that the email address conforms to predetermined criteria, such as a sub domain and/or an identifier for the parent box, and/or that the requestor is an owner, or delegated administrator or privileged member, [..] to a repository service and/or remote service, identifies them and therefore may determine which boxes they may access.”; accessing the metadata repository (repository service [..] may access) to determine whether the address associated with the user is an address of an organization administrator role (given name and email address is checked that the requestor is a delegated administrator)), (Par. (0754-0756) “Organisations may require this capability to insure themselves against staff losses or to safeguard contents of boxes being stored on behalf of customers, for example, a bank providing a virtual vault facility.[..]  Governments may control the ability to access citizen's encrypted data by mandating key escrow [..] access management, control, and organisation may be distributed across relatively independent agents.”; organization administrator role authorized (government/organisation with ability to control access)), (Par. (0306) “A repository service may perform automated actions based on pre-defined policy and/or rules and/or schedules [..] other administrative function”; administrator role authorized to call the function ( pre-defined policy or rules corresponding to administrative function))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hook within the teachings of Barski and Chan to include accessing the metadata repository to determine whether an address associated with the user is an address of an organization administrator role authorized to call the function because of the analogous concept of access control based on functions, commands or source code of the application. Hook includes a process in 


In regards to Claim 15, the combination of Barski and Chan teach the method of claim 13, Barski further teaches the method of claim 13, wherein determining whether the user associated with the function call is authorized to call the function comprises (Par. (0058-0062) “user permissions may include an indication or indications that: [0059] “User A” is permitted to read registry data, but not manipulate registry data; [0060] “User B” is permitted to read and manipulate registry data [..] the program code may contain instructions for determining (or facilitating a determination by another computing device (e.g., node 201)) whether a given user is permitted to access or modify certain registry data.”; user associated with the function call is authorized (USER B is permitted to read and manipulate), determining whether the user (determining [..] whether a given user is permitted))
However Barski and Chan do not explicitly teach making a call to the metadata repository for determining whether an address associated with the user matches an address of an organization administrator role authorized to call the function.
Wherein Hook teaches making a call to the metadata repository for determining whether an address associated with the user matches an address of an organization administrator role authorized to call the function. (Par. (0388) “the agent might directly write to the remote service (e.g. Remote Services 370) and/or write via a repository service (e.g. Repository Services 391).”; making a call to the metadata repository (write command to the respiratory service)), (Par. (0299-0301) “A repository service may be used to [..] include pending invitations, pending contacts, pending administrative requests [..] the beginning of a session or may be provided at the time a request is made.”; making a call (request is made) to the metadata repository (request corresponding to repository service)), (Par. (0507-0515) “The box owner may then give the name [..] the Registration Authority (RA) may check that the email address conforms to predetermined criteria, such as a sub domain and/or an identifier for the parent box, and/or that the requestor is an owner, or delegated administrator or privileged member, [..] to a repository service and/or remote service, identifies them and therefore may determine which boxes they may access.”; to determine whether the address associated with the user is an address of an organization administrator role (given name and email address is checked that the requestor is a delegated administrator)), (Par. (0754-0756) “Organisations may require this capability to insure themselves against staff losses or to safeguard contents of boxes being stored on behalf of customers, for example, a bank providing a virtual vault facility.[..]  Governments may control the ability to access citizen's encrypted data by mandating key escrow [..] access management, control, and organisation may be distributed across relatively independent agents.”; organization administrator role authorized (government/organisation with ability to control access)), (Par. (0306) “A repository service may perform automated actions based on pre-defined policy and/or rules and/or schedules [..] other administrative function”; administrator role authorized to call the function ( pre-defined policy or rules corresponding to administrative function))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hook within the teachings of Barski and Chan for the reasons discussed in dependent claim 6 stated above.


Claims 7, 10 16 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”)
and Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”) in further view of Chapman et al. (U.S Pub. No. 20180227116, hereinafter referred to as “Chapman”)


In regards to Claim 7, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 1, wherein the system is further configured to: use metadata stored in the metadata repository to enforce access control logic in the application. (Par. (0058-0061) “  the permissions contract may serve to validate users and requests to access or modify the registry data. To that end, the permissions contract includes program code associated with user permissions for modifying the registry data. In one implementation, user permissions may take the form of a list of users and an associated list of access permissions of those users [..] user permissions may be specified at varying levels of granularity with respect to the registry data. For instance, the user permissions may specify that certain users have one set of permissions for certain types of registry data, yet have other, perhaps different, permissions for other types of registry data”; use metadata stored in the metadata repository  to enforce (registry data from the registry used to determine user permission based on type of registry data) , access control logic in the application (permission contract with program code corresponding to list of users and list of access permission for those users))
However Barski and Chan do not explicitly teach generate an application based on the executable file, wherein the application is configured to interface the record of transactions; and
Wherein Chapman teaches generate an application based on the executable file, wherein the application is configured to interface the record of transactions; and (Par. (0006) “the application server may generate a smart contract block (or code block) including references to the addresses of the smart contracts”; generate an application based on the executable file (application server generating code block that is the application server may provide an interactive web application for a user [..] a plurality of contract components and document components.”; generate an application (provide an interactive web application) based on an executable file (corresponding to contract)), (Par. (0017) “the user interface, the system may invoke the associated program module and database record”; wherein the application is configured (associated program) to interface the record of transactions (interface may invoke [..] database records))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chapman within the teachings of Barski and Chan to include generating an application based on an executable file in which the application interfaces the record of transaction because of the analogous concept of blockchain technologies and the verification of application. Chapman includes a process in which an application is generated that is based on the executable file. This is important because by basing the application on the smart contract it links and allows the software to adhere to the rules and policies of the contract and protects the application from risk or harm. This proves important in the software development lifecycle by corresponding the set of rules and permission in the contract to correlate to the application that is created., This provides a detection mechanism for users in government agencies, private institution, legal firms, financial brokerages and more because specific roles of users such as workers in those institution would be defined and differentiate from administrators of high access individuals. By creating software that includes a set of rules based on the smart contract it further enhances application used by multiple entities and prevents unauthorized read/write access not users that 

In regards to Claim 10, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 7, wherein: the record of transactions is a blockchain; (Par. (0016) “an example blockchain. As depicted, portion 100 includes at least three blocks 101, 102, and 103. Each block includes a respective header 110, 120, and 130, and data records 113, 114, 115, 123, 124, 125, 133, 134, and 135. Although only three records are shown with each example block, those skilled in the art will realize that each block will in practice typically contain more than three records”; blockchain corresponding to data records))
the blockchain is accessible by one or more users included a plurality of organizations; (Par. (0021) “transactions are typically published to participating entities, referred to as nodes. FIG. 2 depicts an example arrangement (discussed in further detail herein below) of nodes that may maintain a distributed ledger. Generally, nodes 201, 202, and/or 203 receive, through the communication network(s) 250, additions (such as desired transactions) to the distributed ledger,”; the blockchain is accessible to one or more users (transaction published to participating entities/nodes; nodes 201, 202, 203 receive through communication networks)), (Par. (0012-13) “the features and functionality may be deployed as any or all of: [..] a merchant or a shipping operation; an employee and/or payroll database; a ticketing system for management of ticket sales, usable for instance, by a venue hosting a concert, performing arts, or sports function, or by a common carrier, such as an airline, ground transportation operation, or sea farer; an enrollment management system, usable for instance by a University, public or private secondary school, or any system for managing assets, registrations, bookings, enrollments, or statuses; a supply chain management system, usable for instance, by a drug manufacturer for managing the ingredients of a given manufactured medication [..] by a medical provider to manage the protocols for care administered to patients; a data conditioning system, usable for instance, by an organization that endeavors to collect and curate data [..] will be described herein by way of example to a government registry system; but those of skill in the art should understand that the present disclosure is applicable to any or all of the foregoing examples”; plurality of organizations (medical providers, ticketing, shipping, transportations, government etc.)
and the plurality of organizations is in a consortium. (Par. (0012-13) “the features and functionality may be deployed as any or all of: [..] a merchant or a shipping operation; an employee and/or payroll database; a ticketing system for management of ticket sales, usable for instance, by a venue hosting a concert, performing arts, or sports function, or by a common carrier, such as an airline, ground transportation operation, or sea farer; an enrollment management system, usable for instance by a University, public or private secondary school, or any system for managing assets, registrations, bookings, enrollments, or statuses; a supply chain management system, usable for instance, by a drug manufacturer for managing the ingredients of a given manufactured medication [..] by a medical provider to manage the protocols for care administered to patients; a data conditioning system, usable for instance, by an organization that endeavors to collect and curate data [..] will be described herein by way of example to a government registry system; but those of skill in the art should understand that the present disclosure is applicable to any or all of the foregoing examples”; plurality of organization in a consortium (any or all of the foregoing examples of government organization, medical provider, shipping, ticketing etc.))

In regards to Claim 16, claim 16 recites similar limitations to dependent claim 7 and the teachings of Barski, Chan, and Chapman address all the limitations discussed in dependent claim 7 and are thereby rejected under the same grounds. 

In regards to Claim 20, Barski teaches a computer readable storage device including computer readable instructions, which when executed by a processing unit the processing unit is configured to: ((Par. (0053-0054) “The processor(s) 210 can be configured to execute computer-readable program instructions 216 that are stored in the data storage 212 and are executable to provide the functionality described herein. [..] data storage 212 may include or take the form of one or more computer-readable storage media that can be read or accessed by the one or more processors 210. The one or more computer-readable storage media can include volatile and/or non-volatile storage components,”; computer readable storage device (data storage 212), executed by a processing unit (processor 210 executes instructions associated with data storage))
deploy an executable file on a record of transactions comprising a metadata repository and at least one function that, ((Par. (0019) “these computer programs are referred to as “contracts” and are given an address and recorded in the blockchain. The program code that makes up a contract cannot be changed without destroying the integrity of the entire blockchain. As such, these contracts are more executable file (contracts associated with computer program/program code)), (Par. (0024) “sending [..]  program code into the distributed ledger, where the processing nodes (e.g., node 201) encodes the contract into the ledger at the next available address.”; deploying an executable file on a record of transactions (sending [..] program code into the distributed ledger)), (Par. (0037) “a storage contract containing registry data”; executable file (contract) on a record of transaction (registry data) comprises a metadata repository (registry data of registry)), (Par. (0030) “registry system may also have encoded in a second set of contracts a second set of rules related to government or another regulatory body's regulations that define how and when registration occurs”; executable file comprises a metadata repository (contract corresponding to registry system)), (Examiner notes: In the instant application the specification states on Par. (0006) that an executable file could be a smart contract. Therefore it will be broadly and reasonable interpreted that any contract/smart contract that contains metadata and program code on the blockchain meets the claim limitation.))
when executed, modifies a state of the metadata repository, wherein the metadata repository is one of: ((Par. (0013) “virtual machine-based registry system. In such a system, the core functions of the registry system are separated and programmed into discrete computer programs, referred to as contracts (or smart contracts), which are stored and executed on the distributed ledger to carry out the registry functions”; virtual machine-based registry system)), (Par. (0024-0025 “makes a change to the virtual machine (e.g., moves cryptocurrency from one account to another account, or reads data from or writes data to storage (e.g., data storage 354) dedicated After this change, the virtual machine exists in a new state. And it is this virtual machine state that is recorded in the blockchain. [..] The state of the virtual machine after all transactions are executed (including cryptocurrency transfers and contract code executions) is set forth in state”; modifies a state of metadata repository (transaction executed corresponding to changes made to state of virtual machine registry))
an on-chain metadata repository included in the executable file; (Figure 5 labels 502 and 506; on-chain metadata repository (label 506) included in the executable file  (label 506 is in contract 502)), (Par. (0037) “a storage contract containing registry data,”; metadata repository (registry data of registry system) stored in the executable file (contract)), (Figure 5 labels 502 and 506; metadata repository (data storage) stored in executable file (contract))
or an off-chain metadata repository, wherein an address of an interface for accessing the off-chain metadata repository is included in the executable file; 
responsive to receiving a call of the at least one function, determine whether the at least one function is access-controlled; ((Par. (0037) “The program code, when executed by the computing device, causes the computing device to execute the permissions contract to facilitate a determination that a given user is permitted to make a given type of modification to the registry data in the storage contract”; responsive to receiving the call of the function (program code when executed) determine whether the function is access controlled (a determination that a given user is permitted)), (Par. (0073) “The program code may be further executed [..] to call the permissions contract in order to facilitate a determination of whether the given user is permitted to make the requested modification. The program code may be further executed by the receiving a call of the function (to call the permission/regulation contracts) determine whether the function is access-controlled (determination of whether the given user is permitted))
when the at least one function is access-controlled, determine whether a user associated with the function call is authorized to call the at least one function; (Par. (0059-0062) “User A” is permitted to read registry data, but not manipulate registry data; [0060] “User B” is permitted to read and manipulate registry data  [..] permissions contract contains program code associated with the user permissions. In one implementation, the program code may contain instructions for determining [..] whether a given user is permitted to access or modify certain registry data. [..] he program code may be executed by a computing device (e.g., node 201) to receive an indication of a given user (e.g., “User A”) and a given request to access or modify certain registry data. The program code may be further executed by the computing device to make a determination, based on the user permissions, whether the given user is permitted to access or modify the registry data in accordance with the request. Other functions”; when the function is access controlled (program code associated with permissions) determine whether a user associated with a function call is authorized (determination whether a given user is permitted to access or modify data/ User A is permitted))
when the user is authorized: (Par. (0059-0060) ““User A” is permitted to read registry data, but not manipulate registry data; [0060] “User B” is permitted to read and manipulate registry data”; when a user is authorized (User A is permitted))
route the transaction to the record of transactions for modifying the state of the metadata repository; ((Par. (0007) “the application server may further validate the client's permissions, and if permitted, transmit the requested transaction to the database server.”; route the transaction to the record of transaction (transmit the [..] transaction to the database)), (Par. (0051-0052) “may publish transaction destined for the distributed ledger [.] the nodes are able to receive publications of transactions [..] add those transactions to the relevant distributed ledger.”; route the transaction to the record of transaction (publish transaction to ledger/ receive transactions to be added to distributed ledger)), (Examiner notes: In the instant application the specification on Par. (0033) the routing of the transaction is referring to the transaction information being sent to the blockchain ledger. Therefore it will be broadly and reasonable interpreted as such))
use metadata stored in the metadata repository to enforce access control logic in the application. ((Par. (0058-0061) “  the permissions contract may serve to validate users and requests to access or modify the registry data. To that end, the permissions contract includes program code associated with user permissions for modifying the registry data. In one implementation, user permissions may take the form of a list of users and an associated list of access permissions of those users [..] user permissions may be specified at varying levels of granularity with respect to the registry data. For instance, the user permissions may specify that certain users have one set of permissions for certain types of registry data, yet have other, perhaps different, permissions for other types of registry data”; use metadata stored in the metadata repository  to enforce (registry data from the registry used to determine user permission based on type of registry data) , access control logic in the application (permission contract with program code corresponding to list of users and list of access permission for those users))
However Barski does not explicitly teach assemble a state-modifying transaction based on information included in the function call; and generate an application based on the executable file; and
Wherein Chan teaches assemble a state-modifying transaction based on information included in the function call; and ((Par. (0064-0066) “a blockchain to implement a function. The blockchain is used to provide a record of the execution of the function and/or a result of its result. A function can be a subroutine or procedure (i.e. a process or portion of logic) which is applied to a set of inputs   [..] to construct a blockchain transaction which acts as a function, where the transaction output(s) are conditional or dependent on the information embedded in the transaction input(s) [..]  he Function Input(s) can be locked in, before applying the Function logic and updating the Function Output(“; assemble a transaction (construct a blockchain transaction) based on information included in the function call (which acts as a function/ sets of inputs or function inputs that result in applying function logic))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chan within the teachings of Barski to include assembling the transaction based on information included in the function call because of the analogous concept of verification of program or source code using a blockchain network. Chan includes a process of assembling or constructing a blockchain transaction based on information such as inputs included in the function logic or function call. This is important because by putting together a transaction based on the specific function call it allows the user the ability to have access control such as 
However Barski and Chan do not explicitly teach generate an application based on the executable file; and
Wherein Chapman teaches generate an application based on the executable file; and ((Par. (0006) “the application server may generate a smart contract block (or code block) including references to the addresses of the smart contracts”; generate an application based on the executable file (application server generating code block that is associated with smart contract)), (Par. (0043) “the application server may provide an interactive web application for a user [..] a plurality of contract components and document components.”; generate an application (provide an interactive web application) based on an executable file (corresponding to contract))
.



Claims 8 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”), Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”) and Chapman et al. (U.S Pub. No. 20180227116, hereinafter referred to as “Chapman”) in further view of Nadig et al. (U.S Pub. No. 20180121026, hereinafter referred to as “Nadig”)

In regards to Claim 8, the combination of Barski and Chan teach the system of claim 1, Barski further teaches store the one or more user roles with one or more addresses of users associated with the one or more user roles in the metadata repository; and (Par. (0079) “data storage 516 may contain a list of user permissions. Program code 514 may contain instructions executable by a computing device (e.g., computing device 201) to carry out the functions associated with the permissions contract described above”; store the one or more user roles (data storage contains a list of user permissions) with one or more user roles in the metadata repository (permissions in data storage)), (Par.  (0031) “This data storage location may contain the addresses of the one or more permissions contracts and the addresses of the one or more rules contracts.”; one or more user roles with one or more addresses (addresses corresponding to permissions and one or more rules that is stored in the repository (data storage)))
However Barski and Chan do not explicitly teach the system of claim 7, wherein generating the application further comprises: receiving configuration metadata for the application, wherein the configuration metadata defines one or more user roles associated with an authorization to interact with the application; generate code for the application including a reference to call the metadata repository for enforcing access control associated with the one or more user roles.
Wherein Chapman teaches the system of claim 7, wherein generating the application further comprises: Par. (0006) “the application server may generate a smart contract block (or code block) including references to the addresses of the smart contracts”; generate an application based on the executable file (application server generating code block that is associated with smart contract)), (Par. (0043) “the application server may provide an interactive web application for a user [..] a plurality of contract components and document components.”; generate an application (provide an interactive web application) based on an executable file (corresponding to contract))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chapman within the teachings of Barski and Chan to include generating an application based on an executable file because of the analogous concept of blockchain technologies and the verification of application. Chapman includes a process in which an application is generated that is based on the executable file. This is important because by basing the application on the smart contract it links and allows the software to adhere to the rules and policies of the 
However Barski, Chan and Chapman do not explicitly teach receiving configuration metadata for the application, wherein the configuration metadata defines one or more user roles associated with an authorization to interact with the application; generate code for the application including a reference to call the metadata repository for enforcing access control associated with the one or more user roles.
Wherein Nadig teaches receiving configuration metadata for the application, wherein the configuration metadata defines one or more user roles associated with an authorization to interact with the application; (Par. (0007) “receiving a response to the API request including a variation metamodel associated with the context information; parsing the response to identify a property included in the variation schema and metadata associated with the property;”; receiving configuration metadata (receiving API request and metadata)), (Par. (0018) “metamodel defines content items of metadata describing rules for processing the content items.”; metadata defines one or more user roles (metadata associated with rules))
(Par. (0045) “the metadata associated with a property can be considered a set of rules dictating whether the property is editable,”; metadata defines one or more user roles (metadata associated with a set of rules on editing))
generate code for the application including a reference to call the metadata repository for enforcing access control associated with the one or more user roles. (Par. (0005) “to generate application source code to support a workflow according to the operational requirements for the new variation of the workflow. Generating new application source code I”; generating code for the application (generating application source code)), (Par. (0016) “Application programming interfaces (APIs) [..] an use to build software applications using features provided by a software system. These features may include, [..] an API function call to write data to a data repository, the API service can receive unformatted data from a user and verify the data against rules in the source code associated with a particular version of a workflow”; including a reference to call the metadata repository ( API function call to a data repository) for enforcing access control associated with one or more user roles (verify data against rules in the source code))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nadig within the teachings of Barski, Chan and Chapman to include receiving configuration metadata, in which the metadata defines one or more user roles associated with an authorization to interact with the application and generate code for the application that includes a reference to a call to 


In regards to Claim 17, claim 17 recites similar limitations to dependent claim 8 and the teachings of Barski, Chan, Chapman and Nadig address all the limitations discussed in dependent claim 8 and are thereby rejected under the same grounds. 


Claims 9 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”), Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”) and Chapman et al. (U.S Pub. No. 20180227116, hereinafter referred to as “Chapman”) in further view of Hedge et al. (U.S Pub. No. 20200412768, hereinafter referred to as “Hedge”)


In regards to Claim 9, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 7, wherein the system is further configured to: 
responsive to receiving a call of a function included in the application associated with a state-modifying transaction to the record of transactions: ((Par. (0037) “The program code, when executed by the computing device, causes the computing device to execute the permissions contract to facilitate a determination that a given user is permitted to make a given type of modification to the registry data in the storage contract”; responsive to receiving the call of the function (program code when executed)), (Par. (0024-0025) “makes a change to the virtual machine (e.g., moves cryptocurrency from one account to another account, or reads data from or writes data to storage (e.g., data storage 354) dedicated to the contract). After this change, the virtual machine exists in a new state. And it is this virtual machine state that is recorded in the blockchain   [..] block 301 contains a list of certain transactions 313, which may include transfers of cryptocurrency from one account to another and/or calls to various contracts. The state of the virtual machine after all transactions are executed (including cryptocurrency transfers and contract code executions) is set forth in state 315.”; receiving a call of a function (transfer of calls to various contracts) associated with a state-modifying transaction ( changes to the virtual machine to a new state corresponding to a list of transaction))
the state-modifying transaction (Par. (0022-0024) “Each block also includes transactions, 313, 323, and 333, account lists 314, 324, 334 and the current state of the virtual machine 315, 325, and 335. [..] executes and makes a change to the virtual machine (e.g., moves cryptocurrency from one account to another account, or reads data from or writes data to storage (e.g., data storage 354) dedicated to the contract). After this change, the virtual machine exists in a new state. And it is this virtual machine state that is recorded in the blockchain.”; state-modifying transaction (block/ transaction with current state of Virtual machine that is changed into a new state))
route the state-modifying transaction to the record of transactions. (Par. (0007) “the application server may further validate the client's permissions, and if permitted, transmit the requested transaction to the database server.”; route the transaction to the record of transaction (transmit the [..] transaction to the database)), (Par. (0051-0052) “may publish transaction destined for the distributed ledger [.] the nodes are able to receive publications of transactions [..] add those transactions to the relevant distributed ledger.”; route the transaction to the record of transaction (publish transaction to ledger/ receive transactions to be added to distributed ledger)), (Examiner notes: In the instant application the specification on Par. (0033) the routing of the transaction is referring to the transaction information being sent to the blockchain ledger. Therefore it will be broadly and reasonable interpreted as such))
However Barski, Chan and Chapman do not explicitly teach make a call to the metadata repository for determining whether an address associated with a requestor of …. matches the address of a user associated with the one or more user roles; and when the address associated with the requestor matches the address of a user associated with the one or more user roles.
Wherein Hedge teaches make a call to the metadata repository for determining whether an address associated with a requestor of …. matches the address of a user associated with the one or more user roles; and (Par. (0026) “a requesting entity generating access requests, which can include requests to read or write data to storage units in the DSN.”; make a call to the metadata repository (requests to read or write data to the storage)), (Par. (0067) “Determining whether the set of required conditions is met can include determining corresponding attributes of the request [..] and/or requesting entity, [..] these attributes can be compared to the corresponding custom policy parameters such as the specific IP address or range of IP addresses to which access is granted, the one or more specific user-agents to which access is granted, one or more HMACs, tokens, and/or usernames to which access is granted, the one or more object types to which access is granted, the one or more object names to which access is granted, the one or more object name prefixes to which access is granted, the one or more access request types to which access is granted,”; determining whether an address associated with a requestor (determining the set of required conditions is met with attributes of requesting entity (attributes with address and names of requesting entity) matches the address of a user associated with the one or more user roles (attributes can be compared to the IP address of the one or more specific user-agents to which access is granted))
when the address associated with the requestor matches the address of a user associated with the one or more user roles, (Par. (0068) “The method can proceed to step 951, which includes determining whether the extracted policy parameters indicate a required IP address range and/or indicate any IP address requirements. If so, the method proceeds to step 952, which includes determining whether the IP address of the requesting entity 910 from which the request message was received is in the corresponding IP address range indicated in the policy parameters. This can include determining an X-Forwarded-For within and/or associated with the request message, and determining if the corresponding IP address meets the IP address requirements of the policy parameters”; when the address associated with the requestor matches the address of a user associated with one or more rules (determining the address of the requesting entity corresponding to the policy parameter)
(Par. (0069) “agents allowed to access the one or more objects of the pre-signed URL. If so, the method proceeds to step 954, which includes determining whether a user-agent associated with the request message matches and/or compares favorably to the user-agent policy.”; matches the address of a user associated with the one or more user roles (user-agents with policy matches request message with attributes of addresses, names, etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hedge within the teachings of Barski, 



In regards to Claim 18, claim 18 recites similar limitations to dependent claim 9 and the teachings of Barski, Chan, Chapman and Hedge address all the limitations discussed in dependent claim 9 and are thereby rejected under the same grounds. 


11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”), Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”), Chapman et al. (U.S Pub. No. 20180227116, hereinafter referred to as “Chapman”) and Thekadath et al. (U.S Pub. No. 20200379979, hereinafter referred to as “Thekadath”) in further view of Chee et al. (U.S Pub. No. 20200204345, hereinafter referred to as “Chee”)

	In regards to Claim 11, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 10, further comprising a replicator, wherein the system is further configured to: (Par. (0099 “the nodes (e.g., nodes 201, 202, and/or 203) validating the transactions and generating the Ethereum blockchain to execute the storage contract. In accordance with the examples described above, the storage contract calls and therefore causes the permissions contract to be executed”; a replicator (nodes corresponding to the validation of transactions and storage contract that contain program code))
receive an indication of a request from a user in the consortium for source code of the application, wherein: (Par. (0068) “to receive an indication of a given request to modify certain registry data. The program code may be further executed”; receive an indication of a request (receive an indication of a given request) for source code of the application (modify certain registry data)), (Par. (0073) “the storage contract may also contain program code that facilitates [..] the registry data”; source code of the application ( program code corresponding to registry data))
the source code is stored in an off-chain storage, and (Par. (0093-0094) “the legacy data can be stored in an off-ledger, yet still publicly-accessible location, such as in a cloud- or Internet-based data storage location. As used herein, data stored in the distributed ledger registry system is referred to as “on-ledger” data. Data stored outside the distributed ledger registry system, such as data stored in cloud storage or elsewhere, is referred to as “off-ledger” data. These legacy records are organized into a Merkle tree, and the Merkle root is stored in the storage contract of the distributed ledger registry system. [..] the portions of the legacy data into data that is stored in the storage contract”; source code (legacy data corresponding to storage contract) is stored in an off-chain storage (stored in an off-ledger)), (Par. (0074) “the storage contract 502 contains program code 504”; storage contract associated with legacy data contains program code))
(Examiner Notes: In the instant application the specification does not provide a clear example or definition of what the replicator represents, the specification only states on Par. (0041) that replicator 224 of the drawings of Figure 2 represents or is configured to provide increase security and enable verification of source code. Therefore it will be broadly and reasonably interpreted that a replicator is an entity, module or component corresponding to the validation or verification of source code. Examiner suggest amending the claim to give a clear example of definition of what the replicator is to further enhance the scope of the claim))
	However Barski, Chan and Chapman do not explicitly teach store an address of the replicator in the metadata repository; wherein the request is directed to the address 
	Wherein Thekadath teaches store an address of the replicator in the metadata repository; (Par. (0074) “The identifier database 165C can store information about the first node computer's identifiers, such as an address identifier and one or more class identifiers.”; store an address of the replicator (store information about the first node such as an address)) in a metadata repository (database))
wherein the request is directed to the address of the replicator; (Par. (0078) “request message including information about the first node, such as an address,”; request directed to the address (request corresponding information about a first node such as an address))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Thekadath within the teachings of Barski, Chan and Chapman to include the storing of an address of the replicator in the repository and request being directed to an address of the replicator because of the analogous concept of blockchain technologies and the verification of software applications. Thekadath includes a process in which the storage of an address, name, title, location of a replicator is stored inside a repository and the request being directed towards an address of the replicator. This is important because by utilizing a replicator that is responsible for verifying code or software the system is protected from tampering, compromise of modification of any application. By further linking the address, name or identifiable information corresponding to the replicator entity the system has a detection component to be able to identify the rightful and valid entity that 
However Barski, Chan, Chapman and Thekadath do not explicitly teach use the replicator to access the source code; and provide the source code to the requesting user for enabling verification of the source code by the user.
Wherein Chee teaches 50Attorney Docket No.: 14917.3826US01 11407271-US-NP use the replicator to access the source code; and (Par. (0073) “FIG. 6D illustrates a common interface for accessing logic and data of a blockchain, according to example embodiments. Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer”; use the replicator (one or more entities 652 and 656) to access the source code (accessing blockchain logic (e.g. [..] chaincode)), (Par. (0063) “chaincode may be made available in source code form.”; chaincode corresponding to source code))
provide the source code to the requesting user for enabling verification of the source code by the user. (Par. (0085) “the transaction data stored within block data 734 may include one or more of a type of the transaction, a version, a timestamp (e.g., final calculated timestamp, etc.), a channel ID of the distributed ledger 720, a input (chaincode and functions),”; transaction includes chaincode and functions)), (Par. (0027) “When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. After validation, the transactions enter an ordering phase in which a consensus protocol”; provide the source code to the requesting user (sends the transaction with chaincode and functions to peers)), (Par. (0048) “initiate the transaction 291 by constructing and sending a request to the peer node 281”; to the requesting user (request corresponding to peer node)), (Par. (0065) “   [..] the verification can be done independently and in a transparent manner, application source code will be provided”; provide the source code [..] for enabling verification of the source code (verification corresponding to application source code that is provided)), (Par. (0047) “endorsing peer 281 may verify [..]  a trust anchor chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set).”; verification of the source code by the user (endorsing peer verifies chaincode))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chee within the teachings of Barski, Chan, Chapman and Thekadath to include using a replicator to access the source code and provide the source code to the requesting user for verification of the source code because of the analogous concept of verifying application software using blockchain technologies. Chee includes a process in which the replicator access the source code, this is important because by having an entity or component responsible for checking the . 


Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”), Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”), Chapman et al. (U.S Pub. No. 20180227116, hereinafter referred to as “Chapman”), Thekadath et al. (U.S Pub. No. 20200379979, hereinafter referred to as “Thekadath”) and Chee et al. (U.S Pub. No. 20200204345, hereinafter referred to as “Chee”) in further view of Magill et al. (U.S Pub. No. 20180046571, hereinafter referred to as “Magill”)

In regards to Claim 12, the combination of Barski and Chan teach the system of claim 1, Barski further teaches the system of claim 11, wherein the replicator is further configured to: (Par. (0099 “the nodes (e.g., nodes 201, 202, and/or 203) validating the transactions and generating the Ethereum blockchain to execute the storage contract. In accordance with the examples described above, the storage contract calls and therefore causes the permissions contract to be executed”; a replicator (nodes corresponding to the validation of transactions and storage contract that contain program code))
replicate the source code; (Par. (0024) “a copy of the program code”; replicate the source code (copy of the program code))
store the replica of the source code in an off-chain storage; and (Par. (0024) “by sending a copy of the program code into the distributed ledger,”; store the replica of the source code (copy of program code sent to distributed ledger)), (Par. (0093) “data can be stored in an off-ledger, yet still publicly-accessible location, such as in a cloud- or Internet-based data storage location. As used herein, data stored in the distributed ledger registry system is referred to as “on-ledger” data. Data stored outside the distributed ledger registry system, such as data stored in cloud storage or elsewhere, is referred to as “off-ledger” data.”; in an off-chain storage ( data stored on distributed ledger corresponding to on-ledger and off-ledger))
another user in the consortium (Par. (0012-0013) “a supply chain management system, usable for instance, by a drug manufacturer for managing the ingredients of a given manufactured medication; a protocol management system, usable for instance, by a medical provider to manage the protocols for care administered to patients; a data conditioning system, usable for instance, by an government registry system; but those of skill in the art should understand that the present disclosure is applicable to any or all of the foregoing examples”; another user in consortium (organizations such as government registry, medical provider, supply chain etc. [..] applicable to all of the examples))
(Examiner Notes: In the instant application the specification does not provide a clear example or definition of what the replicator represents, the specification only states on Par. (0041) that replicator 224 of the drawings of Figure 2 represents or is configured to provide increase security and enable verification of source code. Therefore it will be broadly and reasonably interpreted that a replicator is an entity, module or component corresponding to the validation or verification of source code. Examiner suggest amending the claim to give a clear example of definition of what the replicator is to further enhance the scope of the claim))
However Barski, Chan and Chapman do not explicitly teach receive, …….. source code of another application configured to interface the record of transactions; add an address of the replicator to the metadata repository for enabling …… to access and verify the source code of the application.
Wherein Thekadath teaches add an address of the replicator to the metadata repository ((Par. (0074) “The identifier database 165C can store information about the first node computer's identifiers, such as an address identifier and one or more class identifiers.”; add an address of the replicator (store information about the first node such as an address)) in a metadata repository (database))

However Barski, Chan, Chapman and Thekadath do not explicitly teach receive, …….. source code of another application configured to interface the record of transactions; for enabling …… to access and verify the source code of the application.
Wherein Chee teaches for enabling …… to access and verify the source code of the application. (Par. (0073) “FIG. 6D illustrates a common interface for accessing logic and data of a blockchain, according to example embodiments. Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer”; for enabling to access the source code (accessing blockchain logic (e.g. [..] chaincode)), (Par. (0063) “chaincode may be made available in source code form.”; chaincode corresponding to source code)), (Par. (0085) “the transaction data stored within block data 734 may include one or more of a type of the transaction, a version, a timestamp (e.g., final calculated timestamp, etc.), a channel ID of the distributed ledger 720, a transaction ID, an epoch, a payload visibility, a chaincode path (deploy tx), a chaincode name, a chaincode version, input (chaincode and functions),”; transaction includes chaincode and functions)) (Par. (0065) “the verification can be done independently and in a transparent manner, application source code will be provided”; provide the source code [..] for enabling to verify the source code (verification corresponding to application source code that is provided)), (Par. (0047) “endorsing peer 281 may verify [..]  a trust anchor chaincode function to initiate the transaction. The output may include the chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set).”; verification of the source code by the user (endorsing peer verifies chaincode))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chee within the teachings of Barski, Chan, Chapman and Thekadath to include enabling access and verifying the source code because of the analogous concept of verifying application software using blockchain technologies. Chee includes a process in which enabling access and 
However Barski, Chan and Chapman, Thekadath and Chee do not explicitly teach receive, …….. source code of another application configured to interface the record of transactions;
Wherein Magill teaches receive, …….. source code of another application configured to interface the record of transactions; (Par. (0004) “the plurality of modified source code files and the plurality of executable software units. Degrees of functional interaction between portions of modified source code files corresponding to the obtained change history records and portions of a source code file corresponding to the symptomatic executable software unit are then determined.”; receive source code of another application ( obtained source code of a plurality of source code files of a plurality of software units)), (Par. (0045) “application programs 740 can include code used to [..] display user interfaces for carrying out queries, updates, etc., of the binary change records”; application configured to interface record of transactions (programs corresponding to displaying/ interfacing records))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Magill within the teachings of Barski, Chan, Chapman, Thekadath and Chee to include receiving source code of another application that is configured to interface the record of a transaction because of the analogous concept of verifying source codes of applications to a multitude of users in a system. Magill includes a process in which source code of another application is received corresponding to the interface of records. This is important because it provides flexibility and innovation in the system to be able to accept source code from different applications. This serves high significance in software developers and companies that can compare source code from one application received with other to identify possible malware or vulnerabilities. By receiving another application with source code it allows users to be able to distinguish the access rights of one source of source code from one application in contrast with another application source code. This creates identifiable differences as to which users have upgraded/updated, have rights to deploy, read/write access and so forth between different source codes received. This further enhances the verification and distribution of access rights based on source codes in the system and allows the comparison to detect state-changes or modification from application to application.  

Claim 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Barski et al. (U.S Pub. No. 20190065593, hereinafter referred to as “Barski”), Chan et al. (U.S Pub. No. 20210194697, hereinafter referred to as “Chan”), Szturo  et al. (U.S Pub. No. 20200356635, hereinafter referred to as “Szturo”), Thekadath et al. (U.S Pub. No. 20200379979, hereinafter referred to as “Thekadath”) in further view of Chee et al. (U.S Pub. No. 20200204345, hereinafter referred to as “Chee”) 

	In regards to Claim 19, the combination of Barski and Chan teach the method of claim 13, Barski further teaches the method of claim 13, further comprising: replicating the source code; (Par. (0024) “a copy of the program code”; replicate the source code (copy of the program code))
storing the replica of the source code in an off-chain storage; and (Par. (0024) “by sending a copy of the program code into the distributed ledger,”; store the replica of the source code (copy of program code sent to distributed ledger)), (Par. (0093) “data can be stored in an off-ledger, yet still publicly-accessible location, such as in a cloud- or Internet-based data storage location. As used herein, data stored in the distributed ledger registry system is referred to as “on-ledger” data. Data stored outside the distributed ledger registry system, such as data stored in cloud storage or elsewhere, is referred to as “off-ledger” data.”; in an off-chain storage ( data stored on distributed ledger corresponding to on-ledger and off-ledger))
the off-chain storage (Par. (0093) “data can be stored in an off-ledger, yet still publicly-accessible location, such as in a cloud- or Internet-based data storage location. outside the distributed ledger registry system, such as data stored in cloud storage or elsewhere, is referred to as “off-ledger” data.”; in an off-chain storage ( data stored on distributed ledger corresponding to on-ledger and off-ledger))
	However Barski and Chan do not explicitly teach sending a request to another user for source code of another application configured to interface the record of transactions; adding, to the metadata repository, an address of an interface to the ….. storage for enabling another user authorized to access the other application to access and verify the source code of the other application.
Wherein Szturo teaches sending a request to another user for source code of another application configured to interface the record of transactions; (Par. (0004) “Receiving [..] a source code update request. [..] Evaluating the changed portion of the programming source code may be initiated when the programming source code is part of a source code update request.”; sending a request to another user for source code of another application (receiving a source code request)), (Par. (0066) “a time when the user makes a request to merge a change to the source code 306 into a master source code.”; sending a request to another user for source code (user makes a request corresponding to source code)), (Par. (0078) “a translation associated with a branched source code may be triggered when the user submits a request”; sending a request for source code (submits a request corresponding to source code)), (Par. (0040) “the commerce management engine 136 may post a request, such as to a predefined callback URL. The body of this request may contain a new state of the object and a description of the action or event.”; sending a request to another user for source code (post a request that contains object, action)), (Par. (0026) “The administrator 114 may also include interfaces for managing applications (Apps) installed on the merchant's account; settings applied to a merchant's online store 138 and account”; another application (managing applications)), (Par. (0017) “‘merchants’ and ‘customers’, and describes their roles as such, the e-commerce platform 100 should be understood to more generally support users in an e-commerce environment”; another user (merchants and customers corresponding to users)), (Par. (0036) “applications 142A-B may deliver functionality to a merchant through the interface 140A-B, such as where an application 142A-B is able to surface transaction data to a merchant (e.g., App: “Engine, surface my app data in mobile and web admin using the embedded app SDK”; application configured to interface the record of transactions (applications interface to surface transactions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Szturo within the teachings of Barski and Chan to include sending a request to another user for source code of another application because of the analogous concept of verifying source codes of applications corresponding to transaction conducted by multiple users in a system. Szturo includes a process in which sending a request to another user for source code of another application. This is important because it provides flexibility and innovation in the system to be able to accept source code from different applications. This serves high significance in software developers and companies that can compare source code from one application received with other to identify possible malware or vulnerabilities. By receiving another application with source code it allows users to be able to distinguish 
However Barski, Chan and Szturo do not explicitly teach adding, to the metadata repository, an address of an interface to the ….. storage for enabling another user authorized to access the other application to access and verify the source code of the other application.
Wherein Thekadath teaches adding, to the metadata repository, an address of an interface to the ….. storage (Par. (0074) “The identifier database 165C can store information about the first node computer's identifiers, such as an address identifier and one or more class identifiers.”; add an address (store information about the first node such as an address)) to the metadata repository (database))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Thekadath within the teachings of Barski, Chan and Szturo to include the adding of an address in the repository because of the analogous concept of blockchain technologies and the verification of software applications. Thekadath includes a process the adding of an address, name, title, inside a repository. This is important because by utilizing a replicator that is responsible for verifying code or software the system is protected from tampering, compromise of modification of any application. By further linking the address, name or identifiable 
However Barski, Chan, Szturo and Thekadath do not explicitly teach for enabling another user authorized to access the other application to access and verify the source code of the other application.
Wherein Chee teaches for enabling another user authorized to access the other application to access and verify the source code of the other application ((Par. (0073) “FIG. 6D illustrates a common interface for accessing logic and data of a blockchain, according to example embodiments. Referring to the example of FIG. 6D, an application programming interface (API) gateway 662 provides a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.) In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities 652 and 656 to a blockchain peer”; for enabling another user  authorized to access the application (one or more entities accessing blockchain logic (e.g. [..] chaincode)), (Par. (0063) “chaincode may be made available in source code form.”; chaincode corresponding to source code)), (Par. (0085) “the transaction data stored within block data 734 may include one or more of a type of the transaction, a version, a timestamp (e.g., final calculated timestamp, etc.), a channel ID of the input (chaincode and functions),”; transaction includes chaincode and functions)), (Par. (0065) “the verification can be done independently and in a transparent manner, application source code will be provided”; verify the source code (verification corresponding to application source code that is provided)), (Par. (0041) “The blockchain configuration may include one or more applications 224”; of the other application (one or more applications))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chee within the teachings of Barski, Chan Szturo and Thekadath to include for enabling another user authorized to access the other application to access and verify the source code of the other application. Chee includes a process in which for enabling another user authorized to access the other application to access and verify the source code of the other application is performed. This is important because by having an entity or component responsible for checking the source code before it is deployed are sent back to the user in communication it prevents the system from malware, possible vulnerabilities and unwarranted modification or tampering. By then providing the source code back to the requesting user it ensures the contents of the code with specific commands and instructions are verified and checked. This proves importance with companies and agencies with concerns of access control and distributing the wrong read/write or access privileges to certain users. By verifying or having access to the source code before the functions/ code are sent back to the requesting user it provides a regulation and system of checks to identify within the code which roles and permissions are assigned to which users 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aunger; Charles (U.S Pub. No. 20180211059) “TRUST BASED ACCESS TO RECORDS VIA ENCRYPTED PROTOCOL COMMUNICATIONS WITH AUTHENTICATION SYSTEM”. Considered this reference because it addressed a de-centralized database system that compares the address of replicators or verifiers of source code to gain access to the program

Karande; Advait D.. (U.S Pub. No. 20200201918) “SYNCHRONIZED CONTENT REPLICATION”. Considered this application because it relates to the receiving of commands, instructions or source code like contents and using a replicator to verify the code.

Huang; Enshen (U.S Pub.  No. 20220038289) “MULTI-ACCESS EDGE COMPUTING NODE WITH DISTRIBUTED LEDGER”. Considered this .



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             
	/Jeremy S Duffield/            Primary Examiner, Art Unit 2498